DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art to the instant claims is that of Bucher (US 2016/0201191), Abe (US 2007/0207321), and Tomita (US 3,340,212).  Tomita teaches the general use of an epoxy with additive materials, but does not adequately teach the combinations of the claimed materials combined with the ratios between the materials.  Rather, Tomita teaches the general use of fillers and inorganic materials as fillers, but does not adequately teach compositional ranges such that a person of ordinary skill in the art having ordinary creativity would arrive at the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 09 May 2022, with respect to 35 USC 112(b) at the 4th paragraph of page 5 have been fully considered and are persuasive.  Applicant has clarified the claim to indicate the gradual change of the Al and DLC.  The rejection of claim 6 has been withdrawn. 
Applicant’s arguments, see remarks, filed 09 May 2022, with respect to 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1-13 has been withdrawn.  As outlined above, the prior art does not reasonably teach the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784